Citation Nr: 1708657	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  09-47 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right shoulder condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 2002 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction has since been transferred to the VA RO in Denver, Colorado.

In the December 2009 Form VA 9, the Veteran requested a Travel Board hearing.  The Board notes that the Veteran was scheduled for a Travel Board hearing in November 2015.  In October 2015, the Veteran requested that the hearing be rescheduled.  The Veteran was then scheduled for a Board videoconference hearing in February 2016.  In February 2016, the Veteran waived his right to a Board hearing and requested that his appeal be forwarded to the Board for a decision.  Therefore, the Board finds that his request for a Board hearing has been withdrawn.  See 38 C.F.R. § 20.704(e).

This appeal was previously remanded by the Board in May 2012 and April 2016.  Unfortunately, he appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes making reasonable attempts to obtain relevant records not in the custody of a Federal department or agency, including records held by private medical providers.  Id.

In December 2008, the Veteran submitted four pages of private treatment records from Dr. E.L., associated with Michigan Center for Orthopedic Surgery.  When reviewing these records, the May 2016 VA examiner indicated that these records were incomplete, as the only treatment note was from a December 2008 follow-up visit and the note did not "provide any details other than date regarding the initial injury."  The VA examiner further stated, "Presumably, a detailed history would have been taken at the initial encounter but that note was not available for review."  The Board's review of the record also is negative for any initial consultation notes.   The VA has not attempted to obtain these records.  Therefore, the VA must attempt to obtain a release from the Veteran for the identified relevant private medical records.  38 C.F.R. § 3.159(c). 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA medical records.

2. Contact the Veteran and obtain the provider names, addresses, and approximate dates of treatment for any additional medical records that he would like VA to obtain, specifically to include any outstanding treatment records from Dr. E.L., associated with Michigan Center for Orthopedic Surgery, to include any records related to a right shoulder condition, and specifically to include any INITIAL CONSULTATION NOTES.  An updated authorization/consent form for these records must be completed by the Veteran.

Then, obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims file.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

3. Then, if any new medical records are obtained, return the claims file to the examiner who performed the May 2016 VA examination and request an addendum nexus opinion that takes into consideration the new medical records.  If, for whatever reason, this examiner is no longer available to provide an addendum, then obtain it from someone else qualified to make this necessary determination.  The need for the Veteran to be reexamined is left to the designee's discretion. 

4. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority. 

If the benefit sought on appeal is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




